Citation Nr: 1020652	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disability.  

3.  Entitlement to service connection for a psychiatric 
disability, claimed as major depressive disorder, anxiety 
disorder with panic attacks, and/or posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2007, the Veteran and her husband testified 
before the undersigned Veterans Law Judge, seated at the RO.  
A transcript has been made of that hearing, and a copy has 
been associated with the claims folder.  This appeal was 
subsequently presented to the Board in May 2007, and all 
issues were remanded for additional development.  The appeal 
has now been returned to the Board.  

As originally presented to the Board, the Veteran had 
perfected separate service connection claims for generalized 
anxiety disorder and for major depressive disorder.  More 
recently, she has also asserted she has PTSD due to stressor 
events experienced during military service.  Thus, based on 
the Veteran's contentions, the Board has rephrased the issue 
as a single claim for a psychiatric disability, to include 
generalized anxiety disorder, major depressive disorder, and 
PTSD, as listed on the title page, to better reflect the 
assertions being pursued by the Veteran.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued 
by a claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Within the Board's May 2007 remand, it requested the RO 
obtain the Veteran's service treatment records.  The Board 
noted in 2007 that while some military medical records were 
obtained for the Veteran, these records were dated after her 
service separation, and were records of medical treatment she 
received as the dependent spouse of another veteran, still on 
active duty at that time.  Thus, the Board concluded a remand 
to request the Veteran's service treatment records for her 
active duty service period between September 1979 and 
September 1982 was warranted.  Pursuant to the Board's remand 
order, VA made a 2007 request for records which failed to 
yield any additional service treatment records.  However, 
because the Board finds this request inadequate, an 
additional remand is required in the present case.  The Board 
is obligated by law to ensure that the agency of original 
jurisdiction complies with its directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Specifically, the Veteran's representative, in May 2010 
written arguments, noted that the 2007 records request was 
only for the Veteran's service personnel records, not her 
service treatment records.  Additionally, the request was 
made only under her married name, not her maiden name, which 
she still used when she entered active military service in 
September 1979.  The representative contends that another 
search for service records is warranted.  As VA has a legal 
duty to assist the Veteran in obtaining all relevant records 
pertinent to her claim, another attempt must be made to 
obtain her service treatment records, as these are 
potentially pertinent to her pending claims on appeal.  
38 U.S.C.A. § 5103A (West 2002).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request the Veteran's 
service treatment records for the period 
between September 1979 and September 1982.  
The NPRC should be provided both the 
Veteran's married and maiden names, as 
both were used by her during military 
service.  If no such records are 
available, that fact must be noted for the 
record.  

2.  After the development requested above 
has been completed to the extent possible 
and after completing any additional 
development deemed necessary, review the 
record and readjudicate the Veteran's 
pending claims.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

